Citation Nr: 1136985	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for right knee, tear of medial meniscus, status post arthroscopy, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1999 to July 1999, with subsequent periods of Active Duty for Training (ACDUTRA) as a member of the Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.  The Veteran testified at a Board hearing at the local RO in March 2011.  A copy of the transcript has been associated with the claims file. 

At the hearing, additional medical evidence was submitted along with waivers of RO consideration of such evidence.    


FINDINGS OF FACT

1.  The Veteran's service-connected right knee, tear of medial meniscus, status post arthroscopy is not productive of ankylosis, recurrent subluxation or lateral instability, or malunion of the tibia and fibula; there is no additional functional loss so as to limit flexion to 15 degrees or less or limit extension to 20 degrees or more.   

2.  The Veteran's torn medial meniscus, left knee, is proximately due to his service-connected right knee, tear of medial meniscus, status post arthroscopy.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for right knee, tear of medial meniscus, status post arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5259, 5260, 5261 (2011).

2.  Left knee, torn medial meniscus was incurred during the Veteran's active duty service, as secondary to his service-connected right knee, tear of medial meniscus, status post arthroscopy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a November 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in November 2007, which was prior to the February 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the issues on appeal.  Further, the November 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

Although the RO sent notice to the Veteran in November 2008 in compliance with Vazquez, the Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the November 2007 and November 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service records, VA treatment records, private treatment records, a private opinion, Board hearing testimony and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in December 2007 and October 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the December 2007 VA examiner did not review the claims file, given that the claims file was reviewed by the most recent VA examiner and both examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  Thus, the Board finds that a further examination is not necessary. 

Although the Board has determined that the requirements under the VCAA have been met with respect to the issue of entitlement to service connection for left knee disability, with respect to this issue, the Board observes that there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Increased rating for Right Knee, Tear of Medial Meniscus, Status Post Arthroscopy

The present appeal involves the Veteran's claim that the severity of his service-connected right knee disability warrants a disability rating in excess of 20 percent.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg disabilities.  The service-connected disability was initially rated under Diagnostic Code 5259 for symptomatic removal of cartilage at the only schedular rating available of 10 percent.  When the RO granted an increase in the 2008 rating decision on appeal, the reasons and bases given were that the increase was warranted for moderate recurrent subluxation or lateral instability.  Although the RO did not officially change the diagnostic code under which the Veteran's disability is rated, Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted where there is mild subluxation or instability; a 20 percent rating is warranted for moderate subluxation or instability; and a 30 percent rating is warranted for severe subluxation or instability.  

A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Diagnostic Code 5260 provides that a rating of 30 percent is warranted for flexion limited to 15 degrees.  A 30 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 20 degrees.  A 30 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with marked knee or ankle disability.  A rating in excess of 20 percent is not available under Diagnostic Codes 5258, 5259 and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263.  Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran filed his current claim for an increased rating in October 2007.  He was afforded a VA examination in December 2007.  Unfortunately, the claims file was not available for review.  The Veteran reported daily pain, intermittent swelling, morning stiffness and crepitus.  He also indicated that he had decreased range of motion and repetitive motion caused increased pain.  He further provided that he had locking and near collapse of both knees.  He took Advil intermittently.  Activities of daily living were affected in that he had pain when dressing.  He did not wear a brace or use a cane.  He was currently not working due to his knee pain.  Flare-ups were not occurring at this time.  The knee pain was persistent and consistent from day to day.  

On physical examination, there was medial tenderness and 2+ crepitus on movement.  There was no effusion or erythema.  He had increased pain on repetitive movement, without additional motion loss.  He had active and passive range of motion of zero to 120 degrees.  There was no lateral collateral, medial collateral or cruciate ligament laxity.  McMurray's maneuver was positive.  There was no atrophy.  The diagnosis was torn medial meniscus, right knee, status post arthroscopic debridement.  It was noted that contemporaneous x-rays were normal.    

VA treatment records have been reviewed and associated with the claims file. These records showed continuing complaints of right knee pain.  A December 2008 letter indicated that the Veteran's knee pain and weakness currently interfered with his ability to safely perform his job.  It was recommended that the Veteran be excused from work until he was able to get treatment.  A December 2008 orthopedic consult showed trace effusion and medial joint line tenderness.  Range of motion was zero degrees extension to 130 degrees flexion.  Ligament testing was negative, but McMurray's was positive.  A follow up treatment record showed that extension was restricted and slight lateral laxity was present.  An x-ray was negative.  A January 2009 MRI gave an impression of horizontal tear of the mid to posterior horn of the medial meniscus, otherwise knee was unremarkable.  A contemporaneous treatment record showed that the Veteran reported worsening symptoms including catching, locking, pain and giving way.  On physical examination, there was small effusion, range of motion was zero degrees to 120 degrees with pain at terminal motion.  There was tenderness over the medial joint line and minimally over distal pole patella.  He was stable to varus/valgus/Lachman/post drawer testing.  McMurray's test was positive.  It was observed that no focal degenerative changes were found on x-ray.  An October 2009 record observed that the Veteran was apparently improved enough to be back at work.  Over the course of treatment, it appears that his treating provider had been completing short term disability paperwork for Veteran.  However, at this point, she indicated that she would only complete one last paperwork for a two week period in December because as it was coming up on one year, it was no longer considered a short term problem.  

The Veteran was afforded another VA examination in October 2009.  The claims file was reviewed.  The Veteran reported pain and morning stiffness.  The pain was constant and could go up to a 6 or 8 out of 10 with activity.  He remained able to eat, bathe, toilet, groom, dress and drive.  Prolonged standing caused slight pain, but he had more pain with bending over and squatting, such as when painting a baseboard.  He was able to walk a mile.  He wore a brace when the knee became painful.  Aggravating factors included squatting and getting down on his knees to paint.  He has missed approximately 30 to 40 days of work in early 2009 due to knee pain.  He had no hospitalizations.  He indicated that his knee could feel unstable, gave way at times, and other times, it felt like it catches as though it was locking, which occurred daily.  He treated it with over the counter medications, rest and avoiding positions that caused pain.  

On physical examination, palpation revealed trace effusion.  Arthroscopy incisions had healed well.  Palpation of the kneecap was tender through the medial border and medial joint line.  Range of motion done with a goniometer three times showed zero degrees extension to 125 degrees flexion.  Knee was intact to varus/valgus stresses.  There was no instability.  Anterior drawer and Lachman were good with firm end points and were negative.  Posterior drawer sign, McMurray's click test and Pivot shit were also negative.  There was no atrophy.  Pulses, reflexes and strength testing were normal.  There was no limp during gait.  The examiner noted the previous x-rays and MRI.  The impression was internal derangement of the right knee, history of meniscectomy with secondary MRI continued medial meniscal tear; minimal arthritis.  The examiner opined that the Veteran would be additionally  limited due to pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups with a loss of motion anywhere from zero to 10 degrees.  With appropriate quadriceps strengthening and avoidance of court sports, bending and twisting, the Veteran would do well doing most activities, but he was not going to be able to do prolonged kneeling, squatting or running.       

In statements of record and at the March 2011 Board hearing, the Veteran reported pain, swelling, giving out, locking, and problems with walking and using stairs.  He indicated that he had decreased strength and his knee disability affected his job as a commercial painter.  He provided that a VA doctor had recommended a brace.  He took over the counter medications for relief.  

The Board now turns to rating the Veteran's service-connected right knee injury,  tear of medial meniscus, status post arthroscopy, under Diagnostic Codes 5256 to 5263.  Again, Diagnostic Codes 5258, 5259 and 5263, which do not provide for a  disability rating in excess of 20 percent, are not applicable to this analysis.  

As noted above, the RO assigned a 20 percent rating finding moderate recurrent subluxation or lateral instability.  Although the Veteran has reported that his knee gives out on him, the Board finds that the evidence of record does not support a higher rating under Diagnostic Code 5257 for the Veteran's right knee disability.  Although a December 2008 VA treatment record noted slight laxity, there was no indication from the record as to what objective testing was done to support this finding.  Moreover, another December 2008 treatment record at that time showed that Ligament testing was normal.  Importantly, laxity testing done at both VA examinations was normal and there was no evidence of instability at either examination.  The examinations were also silent with respect to any findings of subluxation.  Thus, despite the one notation of slight laxity, the Board must find that the preponderance of the objective medical evidence showed no objective findings of recurrent subluxation or lateral  instability and, in turn, a higher rating under Diagnostic Code 5257 for a severe condition would not be appropriate.  

In turning to other Diagnostic Codes applicable to the knees and legs that do provide for a disability rating in excess of 20 percent, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not be warranted in this case because there has been no objective finding of ankylosis of the right knee.  As range of motion testing was able to be performed at the VA examinations and during the course of treatment, the joint cannot be considered immobilized.  

Moreover, even considering any additional functional loss due to pain, there is no evidence that flexion has been limited to 15 degrees or extension to 20 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Extension was normal on all testing except for one notation in December 2008 that indicated that it was restricted, but did not provide to what degree.  The most restrictive flexion documented is 120 degrees at the December 2007 VA examination and a January 2009 VA treatment record.  The Board recognizes that in this instance, there is documentation that the Veteran had both limitation of flexion and extension.  However, again, the one instance where extension was noted to be restricted was in December 2008, and the treatment record did not provide range of motion measurements so there is no way to tell to what degree extension was limited.  Further, the Board does not believe that VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 provides for separate ratings under Codes 5260 and 5261 in this case since the regulatory criteria for assigning compensable ratings under these two codes have not been met.  Finally, the Board notes that there is no malunion of the tibia or fibula with moderate knee or ankle disability to warrant a higher rating under Diagnostic Code 5262.

The Board acknowledges that the Veteran has chronic right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  The December 2007 VA examination found no additional loss of motion on repetitive motion.  Importantly, the October 2009 VA examination observed that the Veteran would be additionally  limited due to pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups with a loss of motion anywhere from zero to 10 degrees, which would approximately be 115 degrees.  Thus, even considering an additional 10 degrees of limitation, the Veteran still would not have flexion limited to 15 degrees so as to warrant a higher rating.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, based on the analysis above, the Board must conclude that a preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected right knee, tear of medial meniscus, status post arthroscopy.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).   Although the evidence has indicated that his service-connected right knee disability has interfered with his employment as a commercial painter at times, there has been no objective finding that the Veteran is unemployable due to his service-connected disability.  Although he has missed work, the evidence shows that the Veteran is currently substantially gainfully employed as a commercial painter.  

III.  Service Connection for Left Knee Disability

The Veteran is also seeking service connection for a left knee disability, to include as secondary to his service-connected right knee, tear of medial meniscus, status post arthroscopy.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Service treatment records showed that the Veteran reported left knee pain in February 1999.  However, follow up treatment records are silent with respect to any more findings pertaining to the left knee.  In March 2004, the Veteran injured his right knee during a period of ACDUTRA.  Private treatment records showed that the Veteran underwent surgery of the right knee in September 2004.  Follow up records showed that the Veteran walked with an abnormal gait.  Importantly, a September 2006 treatment record from the medical doctor who performed the surgery indicated that the Veteran was significantly compensating using increased force on the left knee, as he was recovering from right knee surgery.  The examiner opined that this overcompensation certainly could be the etiology of his left knee injury.  The record continued that it was possible that he injured his left knee while he was on duty at the same time that he injured his right knee.  It certainly seemed to make sense that when he performed strenuous activities, such as those when in the full line of duty, it was more likely that an injury would occur at that time, and this would seem very probable.  

The Veteran was afforded a VA examination in December 2007 with a physician's assistant.  Unfortunately, the claims file was not available for review.  The examiner diagnosed torn medial meniscus, left knee.  The examiner opined that a review of the claims file was not necessary because there was no good scientific evidence to show that a left knee medial meniscus tear would be secondary to a right knee medial meniscus tear status post arthroscopic debridement.  He  reiterated that there were no good scientific studies to support this finding.  Therefore, he concluded that it was less likely than not that the Veteran's left knee condition was directly due to and a result of his service-connected right knee condition.  Significantly, the examiner did not provide opinions on whether the Veteran's right knee disability aggravated his left knee disability or whether his left knee disability was directly related to service.  

In a December 2007 statement, a fellow National Guard member provided that the Veteran injured his right knee while training with his unit on a drill weekend.  The Veteran was put on the Incapacitation Pay Program.  By the beginning of 2005, the Veteran had reported to the unit that his left knee was hurting him.  However, early requests to see a doctor were denied.  He stated that the Veteran now walked with a limp, shifts from one leg to the other, and exhibited obvious pain while standing.  The Veteran also had difficulty going up and down stairs.  He continued that the Veteran had not been evaluated properly because he was not on Active Duty at the time of the original injury, and if he had been given proper care, he may not have had to overcompensate with his left leg resulting in a left knee injury. 

VA treatment records have also been associated with the claims file.  However, while these records showed complaints of left knee pain, they do not provide an  etiological opinion.  

At the Board hearing, the Veteran testified that he had problems with his left knee after surgery to his right knee.  He felt that he overcompensated with his left knee for his right knee.  He, in turn, believed that his left knee injury was caused by his service-connected right knee.    

In support of his contentions, the Veteran submitted another September 2010 opinion from the doctor who had performed the right knee surgery.  The doctor opined that it was at least as likely as not that the right knee injury greatly contributed to the left knee disability due to either an injury at the time of the right knee and/or a lateral gait as result of the right knee injury and right knee surgery.  

Initially, the Board observes that it is faced with conflicting medical evidence as to whether the Veteran's left knee disability is secondary to the Veteran's service connected right knee disability.  A private doctor appears to feel that the Veteran's altered gait resulting from the service-connected right knee disability as well as overcompensating with the left knee after surgery on the right knee has led to the current left knee disability.  On the other hand, the VA examiner who conducted the December 2007 examination appears to feel that there is no causal connection.  Importantly, the December 2007 VA examiner proffered this opinion without reviewing the claims file.  Although he felt that review was not necessary, it still would seem that the Veteran's 2004 surgery report for the right knee, post surgery records documenting the onset of left knee pain and the private examiner's opinion that the two disabilities were related would be relevant in providing an etiological opinion.   Whereas the private opinion was given by the doctor who performed the surgery on the right knee and provided subsequent treatment.   

Further, the Veteran has credibly testified as to the need to overcompensate with his left leg due to his service-connected right knee disability.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Again, the Board is thus presented with an evidentiary picture which shows conflicting opinions by medical professionals.  However, given the lack of review of the claims file by the VA examiner as well as the failure to provide an opinion as to aggravation, the VA examination must be deemed insufficient.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted on a secondary basis for torn medial meniscus of the left knee.  See 38 U.S.C.A.  § 5107(b).  









	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for right knee, tear of medial meniscus, status post arthroscopy is not warranted.  To that extent, the appeal is denied. 

Service connection is warranted for torn medial meniscus, left knee as secondary to the service-connected right knee disability.  To that extent, the appeal is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


